Title: To John Adams from Benjamin Rush, 14 June 1809
From: Rush, Benjamin
To: Adams, John



My Dear sir
Philadelphia June 14. 1809.

My son Richard who has been a customer for the Aurora ever since he lived at the Jersey College, after reading your last letter, brought the enclosed papers from his office, and requested me to forward them to you.
I have lately met with an account of the brain of Voltaire being preserved by a Lady in a France, and showed to her friends as an object of affection and adoration. The author of this anecdote (a physician in a treatise upon the gout) says it is much larger than Common brains, & that it was made so by his Uncommon exercise of it in study, and that this increase in the size of his brain had added to the duration of his life by affording a larger manufactory for animal Spirits with which life is so intimately connected. If the exercise of your mind in the “Diversions of Quincy” should have the same effect upon your health and life, I shall rejoice in it. Your publications are universally read, and admired, or objected to according to the nature of the Spirit that actuates the readers of them. It was because I knew you possessed the fund of facts and anecdotes you have lately poured upon the public, that I advised you so often to write the memoirs of your life.—
yrs yrs-yrs

Benjn: Rush